                           Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 1 of 14
                                                            CNITED STATES DISTRICT COURT


            ~
                   <:,(J                              FOR THE EASTER~ DISTRICT OF PEl'i'NSYLVA.'l\;'JA

                                                                           DESIGNATIO!'! FOR"l\1
                                                                                                                                     19                   2287
                     {to be used by counsel or pro se plaintiff to lndtcate the category of the case for the purpose of assignment to the appropnate calendar)

Address of Plaintiff:-~~                       Ar-\r~n 5~ fh~~&.\phi'A
Address of Defendant: ---=-/-=-0)---'5::........>0J~.......
                                                     ~ r'-'C=----"'-sJ--=-._ _(o ~ t±_ __ _
Place of Accident, Incident or Transaction: _ 0\ J- ~\ .l.:t.1d ____



RELATED CASE, IF ANY:

Case Number _          _      __________                         Judge~   _ _ _ __                                           Date Tenrunated.     -----            -----
C1vtl cases are deemed related when Yes 1s answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pendmg or withm one year                           YesD                   NoD
       prev10usly terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                         YesD                   NoD
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or in:fnngement of a patent already m smt or any earlier                             YesO                    NoD
       numbered case pending or withm one year previously terminated action of this court?

4      ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        YesO                    NoD
       case filed by the same individual?

I certify that, to my knowledge, the Within case          0   is I   D   is not related to any case now pendmg or within one year previously terminated act10n in
this court except as noted above.

DATE
                                                                          Attorney-at-Law I Pro Se Plaintiff                               Attorney ID ii (if applicable)


CIVIL: (Place a v' in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

DI            Indemnity Contract, Marine Contract, and All Other Contracts                 D      t.    Insurance Contract and Other Contracts
D 2.          FELA                                                                         D      2     Airplane Personal Injury
D 3.          Jones Act-Personal Injury                                                     D     3     Assault, Defamation
D 4.          Antitrust                                                                    D      4.    Marine Personal Injury

8 ~-          Patent
              Labor-Management Relat10ns
                                                                                           D
                                                                                           D
                                                                                                  5.
                                                                                                  6.
                                                                                                        Motor Vehicle Personal Injury
                                                                                                        Other Personal Injury (Please specify) _ _ _             _ ____ _

~-            Civil Rights                                                                  D     7     Products Liability
              Habeas Corpus                                                                D s.         Products Liability - Asbestos
                                                                                           D 9.
Bio
D u
              Securities Act(s) Cases
              Social Security Review Cases
              All other Federal Question Cases
                                                                                                        All other D1vers1ty Cases
                                                                                                        (Please specify) _ _ _ __


              (Please specify) - - - - - - - - -            ---------

                                                                           ARBITRATION CERTIFICATION
                                                   (Fhe effect of this certtficatzon is to remove the case from elzgtbzltty for arbitration)

                                                  ___ _,counsel of record or prose plamllf:t: do hereby certify



     D        Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs.


     D        Rehef other than monetary damages 1s sought.


DATE
                                                                          Attorney-at-Law I Pro Se Plaintiff                               Attorney I D ii (if applicable)

NOTE A tna! de novo will be a tnal by JlliY only 1fthere has been compliance with FR C P 38

Ctv 609 (;12018)
         Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 2 of 14


                       IN THE lNITED ST ATES DISTRICT COURT
                    FOR THE EASTER.""i DISTRICT OF PE~SYL VA..11\lIA

                    CASE MA.1\JAGEME~T TRACK DESIGNATION FORM

                                                                             CIVIL ACTION

                       V.

                                                                             NO.    19           228'1
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE Of' THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks.




                                                          Pro Se Plaintiff



Telephone                           FAX~umber                            E-Mail Address


(Civ. 660) 10/02
          Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 3 of 14



                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 -Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           Jn all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. Jn the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designat10n form specifying the track to which that
defendant believes the case should be assigned.

    (c)        The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stnngent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is mtended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNME:STS
                             (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as ''complex
litigat10n" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0. l of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evtdence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed withm an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association oflarge membership; cases involving requests for
injunctive relief affecting the operation oflarge business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and critninal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
          Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 4 of 14




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                                         COMPLAINT
                                                                         FOR EMPLOYMENT
                                                                         DISCRIMINATION
Full name(s) of Plaintijf(s)

v.                                                                       CIVIL ACTION
                                                                         NO.      t9            2287
Full name(s) of Defendant(s)

This acLtlon
          · brought for discrimination in employment pursuant to (check only those that
apply):
             Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to
             2000e-17 (race, color, gender, religion, national origin).
             NOTE: In order to bring suit in federal district court under Title VII, you must
             first obtain a Notice of Right to Sue Letter from the Equal Employment
             Opportunity Commission.

                  Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-
                  634.
                  NOTE: In order to bring suit in federal district court under the Age
                  Discrimination in Employment Act, you must first file a charge with the Equal
                  Employment Opportunity Commission, and you must have been at least 40 years
                  old at the time you believe that you were discriminated against.

                  Americans with Disability Act of 1990, as codified, 42 U.S.C. §§ 12112-12117.
                  NOTE: In order to bring suit in federal district court under the Americans with
                  Disabilities Act, you must first obtain a Notice of Right to Sue Letter from the
                  Equal Employment Opportunity Commission.

           l      Pennsylvania Human Relations Act, as codified, 43 Pa. Cons. Stat.§§ 951-963
                  (race, color, family status, religious creed, ancestry, handicap or disability, age,
                  sex, national origin, the use of a guide or support animal because of blindness,
                  deafness or physical handicap of the user or because the user is a handler or
                  trainer of support or guide animals).


(Rev   10/2009)




                                                    -1-
       Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 5 of 14




               NOTE: In order to bring suit in federal district court under the Pennsylvania
               Human Relations Act, you must first file a complaint with the Pennsylvania
               Human Relations Commission or the Philadelphia Commission on Human
               Relations, and then you must wait one year prior to filing a lawsuit.


I.      Parties in this complaint:

A.      List your name, address and telephone number. Do the same for any additional plaintiffs
        named. Attach additional sheets of paper as necessary.

Plaintiff      Name:    lZicoi-~     /..,.  s :M"'D"S
               Street Address:; j 1 A<"' l....i ~of\ 5           f
               County, City: ft~ i lad~ lfh~ fl
               State & Zip:     "'       l 9 l Sl
               Telephone Number: 48 4 - 5/ .5 · lt./O 7

B.      List all defendants' names and the address where each defendant may be served. Make
        sure that the defendant(s) listed below are identical to those contained in the caption on
        the first page. Attach additional sheets of paper as necessary.

Defendant      Name:   \? h ,· l(( de l.{ b\\ ~ t/o U5 j vt ~ AV .\-},, o<' \ ~ }/
               Street Address~,;!· . f).   r,sd };'*
               County, City: _\,\, let6e .ph• __
               State & Zip:    Ct    t qt og
               Telephone Number:           rJ. l 5' (p $l{ l/Obb

C.      The address at which I sought employment or was employed by the defendant(s) is:

               Employer: ~dl\~lel1:~ t-lou5lt1@, ~L.>~ho\'·,+y
               Street Address: t.:J 'S. j3<'d 5-1-
               County, City: r7ltl, lc:; dr,) .phi 5.
               State & Zip:--'"-"-'....__-~--,-,--,--...,--------------­
               Telephone Number: ~ l ~ (p B lf lf COO

IT.    Statement of the Claim

A.      The discriminatory conduct of which I complain in this action includes (check only those
        that apply to your case):

               Failure to hire me
        ~Termination of my employment
       __      Failure to promote me


                                                 -2-
      Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 6 of 14




               Failure to reasonably accommodate my disability
               Failure to reasonably accommodate my religion
               Failure to stop harassment
               Unequal terms and conditions of my employment
               Retaliation
               Other (specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.


B.     It is my best recollection that the alleged discriminatory acts occurred or began on or
       about: (month)     q         , (day) I         , (year) tfOt ff .
c.     I believe that the defendant(s) (check one):

      'f!2_    is still committing these acts against me.
       __      is not still committing these acts against me.

D.     Defendant(s) discriminated against me based on my (check only those that apply and
       state the basis for discrimination, for example, what is your religion, if religious
       discrimination is alleged):

       ¥-      race   ~(C<ci(                 -¥2'    color     '\5\ CAclC
               religion _ _ _ __              Y.      gender/sex      M~le
               national origin _ _ _ _ __
               age    My date of birth is               (Give your date of birth only if you are
                      asserting a claim of age discrimination)




l\A.r(._
rv-J.- ~ kJtAc.{t V'-1.~
                                ,,11qot"
         ~ <(\'{" c\ , 1-4-"1 b()    J. M< m c K +c w6 r; Jc
                                         ;::t:" Cofi'1fla./J'l-f'~ 46
                                                                             1n. ~ei   0
                                                                   e.vV-'f~iL( C\\JovJ.-
                                                                                             o ~ 014.
                                   1
Wd t 1ti t1 ~ uvt [1.e..r "f 6-P ¥' r\.. o.Vl(:l e v "'? 1y ~ t.. y .) C\.I 6 ttol- .lo A...Vurry
                                               1


) C>R ,.\.-~ ~ ./v'--1 j'CH' o~3- et\-t e;;c Cfa.-'i:5t' a .,, IOl{ 'SCM../ -frv15
  b W O\J )~ ~~ V"-u-( ..\-{lo. fl 1\S i el"("e-cl • :::C- ~ 5 _\o) J J.o 1lM re                   r   \Jtv
J~( .u-'-{ Vl.{A,~ &-wn e<~ \~f wo-Ml1 111 $ ~ 0... C6u f)t <D~ ~~
l.£tW j: u.Ju._5 ~,,~t_ DC1f~)V\.
      Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 7 of 14




      NOTE: As additional support for the facts of your claim, you may attach to this
      complaint a copy of your charge filed with the Equal Employment Opportunity
      Commission, the Pennsylvania Human Relations Commission, or the Philadelphia
      Commission on Human Relations.

ID.   Exhaustion of Administrative Remedies:

A.    It is my best recollection that I filed a charge with the Equal Employment Opportunity
      Commission or my Equal Employment ~_j)P.O            ity counselor regarding the defendant's
      alleged discriminatory conduct on:          Ii '5"                    (Date).

B.    The Equal Employment Opportunity Commission (check one):

             has not issued a Notice of Right to Sue Letter.                   }     j
      y.     issued a Notice of Right to Sue Letter, which I received on    3L'96     dOlC/...Date).

      NOTE: Attach to this complaint a copy of the Notice of Right to Sue Letter from the
      Equal Employment Opportunity Commission.

C.    Only plaintiffs alleging age discrimination must answer this question.

      Since filing my charge of age discrimination with the Equal Employment Opportunity
      Commission regarding defendant's alleged discriminatory conduct (check one):

             60 days or more have passed.
             fewer than 60 days have passed.

D.    It is my best recollection that I filed a charge with the Pennsylvania Human Relations
      Commission or the Philadelphia Commission on Human Relations regarding the
      defendant's alleged discriminatory conduct on:                                 (Date).

E.    Since filing my charge of discrimination with the Pennsylvania Human Relations
      Commission or the Philadelphia Commission on Human Relations regarding the
      defendant's alleged discriminatory conduct (check one):

             One year or more has passed.
             Less than one year has passed.




                                               -4-
      Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 8 of 14




IV.    Relief

WHEREFORE, Plaintiff prays that the Court grant such relief as may be appropriate, including
injunctive orders, damages, and costs as well as (check only those that apply):

                Direct the defendant to hire the plaintiff.
       ¥-       Direct the defendant to re-employ the plaintiff.
                Direct the defendant to promote the plaintiff.
                Direct the defendant to reasonably accommodate the plaintiff's disabilities.
                Direct the defendant to reasonably accommodate the plaintiff's religion.
                Direct the defendant to (specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                If available, grant the plaintiff appropriate injunctive relief, lost wages,
                liquidated/double damages, front pay, compensatory damages, punitive damages,
                prejudgment interest, post-judgment interest, and costs, including reasonable
                attorney fees and expert witness fees.
                Other (specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



I declare under penalty of perjury that the foregoing is true and correct.

Signed thi/ff day of   MAy            ,201!1
                                Signature of Plaintiff   -~,_/i
                                                            . . ; .?C,:;. i, ~" '~=~·
                                                                                  c;....._j:..........:;.:;W'   ~..:.....=..~"'-----
                                                                                                           ..........
                                                                                                              IM
                                Address                     5'4> 11             E\-c ) (Y1h4on SJ:'
                                                           ehi~d<\fhi0                                                  (?'u   lq/'3{


                                Telephone number      4~4 SJ-:7 /'-/b7
                                Fax number (if you have one) - - - - - - - - - - - -




                                                  -5-
EEOC Form 161 (11/16)
                         Case 2:19-cv-02287-MSG    Document 2 Filed 05/28/19 Page 9 of 14
                                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To     Ricardo Simmons                                                                From.    Philadelphia District Office
       5617 Arlington Street                                                                   801 Market Street
       Philadelphia, PA 19131                                                                  Suite 1300
                                                                                               Philadelphia, PA 19107



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.?(a))
EEOC Charge No                                  EEOC Representative                                                   Telephone No.

                                                Legal Unit,
 530-2019-02215                                 Legal Technician                                                      (215) 440-2828
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission



                                                                                                                    March 25, 2019
Enclosures(s)                                                                                                                 (Date Mailed)
                                                                Jamie R. Williamson,
                                                                  District Director
cc:
           Wendi D. Barish
           Deputy General Counsel
           PHILADELPHIA HOUSING AUTHORITY
           12 S. 23rd Street 6th Floor
           Philadelphia, PA 19103
       Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 10 of 14

               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                      Philadelphia District Office
                                                                                      801 Market Street, Sutte 1300
                                                                                      Philadelphta, PA 19107 -3127
                                                                                                     (215) 440-2602
                                                                                               TTY (215) 440-2610
                                                                                 FAX. (215) 440-2632, 2848 & 2604


                                              March 25, 2019

Our References:          Simmons v. PHILADELPHIA HOUSn...rG AVTHORITY
                         Charge N2 530-2019-02215


Ricardo Simmons
5617 Arlington Street
Philadelphia, PA 19131

Dear Mr. Simmons:

This is with reference to your correspondence and subsequent communication with this office in which
you alleged employment discrimination, in violation of Title VII of the Civil Rights Act of 1964, as
amended, by the above-named Respondent.

Review of the available evidence does not establish a violation of the statute(s). This does not certify that
Respondent is in compliance with the statutes. While we fully understand that the parties to a charge
often have very firm views that the available evidence supports their respective positions, our final
determinations must comport with our interpretations of the available evidence and the laws we enforce.
For this reason, we will issue you a Dismissal and Notice of Rights, which will enable you to file suit in
U.S. District Court within 90 days of your receipt of that Notice if you wish to pursue this matter further.

We regret that we could not be of further service to you in this matter.



                                                  Sincerely,


                                                 ~~~
                                                  EdgarM:a
                                                  Senior Federal Investigator
            Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 11 of 14



Date: 03/25/2019   Interviewer: TANISHA   Philadelphia Bar Association
                                          Lawyer Referral and Information Service
                                          1101 Market Street, 11th Floor
                                          Philade:phia PA 19107-2911
                                          215-238-6333




   Ricardo Simmons                                                (484)515-1407
   5617 Arlington St.
   Philadelphia, PA 19131


   Dear Referred Client:
   This letter is to confirm that you were referred to the following attorney in the
   legal areas of:   Employment Law - Employee, Employment Law - Union




     William S. Braveman, Esq.
     123 S. Broad Street
     Suite 2135
     Philadelphia PA 19109
     (215)906-4973
     braveman:aw@comcast.net




     As explained when you called, when you either visit or have a telephone
     consultation with this attorney, you must pay a $35.00 consultation fee.   If
     the attorney gives you a consultation over the telephone or fails to collect
     the fee in their office, please send the $35.00 fee to the address in the upper
     right corner of this sheet within 10 days.  IF YOU DO NOT HAVE A CONSULTATION
     WITH THIS ATTORNEY, NO MONEY IS DUE. After the first half hour, the fee is
     negotiated between you and the attorney.

     Thank you for this opportunity to serve you.


     Sincerely,

     The Philadelphia Bar Association
     Lawyer Referral & Information Service




                                                               Ref# 229947-74200
/                       Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 12 of 14
             .


    •
                             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                 .
                                      CHARGE OF DISCRIMINATIO~                                                                 For Official Use Only- Charge Number:

    EEOC Form 5A (October 2017)



                                            K)c..os'6o
                                  First Name:                             MI: L    Last Name: ~;MM.or\ s

           Personal               Address: 5 Lo l 1 Ar-\~ 05dD(\                  s}.                 Apt.: _ __

                                  City: vV\, IC1 J_ e.. \ (7 (A, j °' County: _·_ _ _ _ _ State: & Zip Code: \ q l ~ l
         Information

                                  Phone: L./ 8 Cf-SI 5   /'fD1iome D                Work D Cell    Ef' Email:     .('..\-   l S ~ h I '1 8 lc..ioud. COfV\..

                                  Employe~              Union D                 Employment Agency D                         Other Organization D
     Who do you think
      discriminated               Organization Name:     ~~ \o-.d.d '7\\ \c, Hou s ~ o~                             a_      v b:u " ~ +'-1
      against you?                Address:     I~ 66      5 ~~              o   d      3}                                                            Suite: _ _ __

                                  City:    Yh; L::.. d -e \rz h   1
                                                                  1   c"\              State:   fu_    Zip Code: (C( I'-{ 5 Phon§t.'ll 5" !Q{6t( t/6b0
                                                                                                                                      •''    ....0      ...,...
       Why you think                                                                                                              ·:; c      ""Ii      ,"\''
         you were
       discriminated
                                  Race    {J7 Color D      Religion         D       Sex D       National Origin   D            Ag~~: ~                 :-
                                                                                                                                                         1
          against?                Disability   D   Genetic Information          D Retaliation~Other Qspecitj1~ [                              ui       1 -:·~
                                                                                                                                     )~       ~




       What happened
       to you that you
          think was
       discriminatory?




                                  I un erstand this charge will be filed with both the EEOC an the State or local gency, if any. I will
                                  advise the agencies if I change my address, phone, or email. I will cooperate fully with them in the
                                  processing of my charge in accordance with their procedures.

                                  I understand by signing below that I am filing a charge of employment discrimination with the EEOC.
                                  I understand that the EEOC is required by law to give a copy of the charge, which includes my
        Signature and             allegations and my name, to the organization named above. I also understand that the EEOC can
         Verification             only investigate charges of job discrimination based on race, color, religion, sex, national origin, age,
                                  disability, genetic information, or based on retaliation for filing a charge of job discrimination,
                                  participating in an investigation of a job discrimination complaint, or opposing job discrimination.

                                  I declare u~nal~ of perjury~that the above is true and correct.                                                                 /
                                  Signature:\      I ( 11~ s~/l/4..oivL--                                                          Date:     J.W 5{Jo!q
                         Case 2:19-cv-02287-MSG Document 2 Filed 05/28/19 Page 13 of 14

PllA
PHILADELPHIA HOUSING AUTHOl!ITY
                                                                                               Cf: 1U OF   H~,.'V\A~   RE SOLRct S
:2 50UTH 23'D 5:Rf£:
PHILADELPHIA, PA   1   9:Q3
P>1A Pri:LA GOY
                                                                                               Bridget C, Walsh
                                                                                               EEO Officer
                                                                                               Human Resources Department
                                                                                               12 South 23n1 Street, 5th Floor
                                                                                               Philadelplua, PA 19107
                                                                                               (215) 684-3581 (direct dial)
                                                                                               (215) 684-4047 (facszmile)
                                                                                               Badget Walsh@pha.phila.gov


          May 19, 2015



          Ricardo Simmons
          5617 Arlington Street
          Philadelphia, PA 19131

          Dear Mr. Simmons:

          On April 9, 2015, the Philadelphia Housing Authority ("PHA") Human Resources Department's
          ("HRD") Equal Employment Opportunity ("EEO") Division received a complaint in which you
          alleged that Joe Craig discriminated against you and harassed you. You were interviewed regarding
          your complaint on April 13, 2015.

          The EEO Division of HRD received information that you met with Joe Craig and attempted to
          resolve your differences. In a May 12, 2015 telephone conversation, you confirmed that you met
          with Joe Craig and that one of the outcomes of the meeting is that you would no longer receive a one
          day suspension. You indicated that if HRD can confirm that you will no longer receive the
          suspension, you will withdraw your complaint.

          Please be advised, that your one-day suspension was reduced to an oral reprimand. Thus, the only
          discipline remaining on your record is an oral reprimand. HRD will administratively close this
          complaint within ten days of this letter unless you contact us indicating that you still want to
          pursue it.

          PHA does not condone any discriminatory or harassing conduct and has taken significant steps to
          invest in a heightened awareness of appropriate workplace behaviors.

          PHA continues to work diligently to foster a culture of respect and a workplace that is fair to all
          employees.




          EEO Officer
          BCW:slm-p
                                            JOHN
                       Case 2:19-cv-02287-MSG    BALLANTYNE
                                              Document 2 Filed 05/28/19 Page 14 of 14
                                                             EXECUTIVE SECRETARY-TREASURER
    WILLIAM C. SPROULE                                                                                                           WILLIAM BANAELD
  REGIONAL MANAGER, N.J.                                                                                                    REGIONAL MANAGER, N.Y. (SE)
             DAVID HAINES                                                                                                        ROBERT NAUGHTON
REGIONAL MANAGER, N.Y. (NW}                                                                                              REGIONAL MANAGER, PA., DEL, MD.

                                                   UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA

                                                  NORTHEAST REGIONAL COUNCIL OF CARPENTERS




                                                         GRIEVANCE REPORT



                                              ,                         •          Date:   \'.'.e'ocvo.f\( 'O, 'JO\                 a....f ~JJol'i
     Name and Clock No.                  K\c..o.\'6D s                  \MMDI\             s              (    O<-/ ! '6 l-i I )        u-~DL/6- q Ito
     Employed By:   v~·l \°' de.jf\!\ \u ~ous\ J\~                                                 Au+ ~or< +-y
     Classification: Co. L (~ {\. +e, \ - ~~M 7o ro.. r- y)                                        Jou( ne. yMC\ V\.
     Department:            S~e c. i o. 1 ~\ C. t-e..u.J,                       La:o.~ UC\ioU\ t 58
     State Fully in the space below the nature of your grievance:

      OA luovr Cv\.\o-e.\ c;)g, Jo18 1                                      :I:   uJ°'-5           vJ.f'OV\.i~u! Li --((rf\A,/i11aJ.e,d_
      ~~UM                            \\'ofV\- ~ ~~;\CAde\~liJ,·c.. (..f.tJus:-A~ A0~ltle>(';\\.
                       e.,MqlD"(JMhVl.J- 1

  1             2ii{\61'\£~ \:JeJ~~ Jlhcd ~ 1h~lCt~e-\7~ {kus:A~ 4v.t-hohrJ~
   rs         eru.~i'e.-i ~ uV\}c/ (_ liA !oor fe (~-/.; ov] ~ ()fl d£ r ~ NL RA~. _g} tY5J    J


     Remarks:          L)tA~f\ MY(                     c64=         ~\'O-{V\ -\--k (S(.,\'C, Q~ l(7~Jleid<-!(1"1iC\
  d \.Jici'A1ht f:r:ifl,, COVt~{,~ tfOM ~                                                      wo0&s              :f.e{'yvt\1'\C{,l---(_,
   42         &ivt\o~1 1 u->€ do{\\..\-- ~~ d:e<:M; f\?t~-eJ; we_ ~
               P-                                                                                                          /a,'d-otP .
  ir'\fo>S"~i:tl(Avic--.~ ~i(? "/?;CC!t-tfo        Member:_::•~_,. ;; /5"'?J                                               loCCl { U\I\      i'ot1
   J.A'--1
        l
              <Ri M.   v(   f    I·   ~-t..
                                                         s    .       i/1
                                                             ji,kt ft.Or•
                                                                            S
                                                                                   Steward: - - - - - - - - - - -

                                                                                  Council R e p : - - - - - - - - -
                                                                                  /)\o fi          V ucr\l~ ~
                                                                                9~ s-,(;{A~
                       Cl 91 FIELDCREST AVENUE, RARITAN PLAZA II, SUITE A18, EDISON NJ 08837 ! TEL 732-417-9229      1   FAX 732-417-1745
                        Cl 10 CORPORATE PARK DRIVE, SUITE A, HOPEWELL JUNCTION, NY 12533 I TEL 845-440-1024 I FAX 845-202-7397
                                Cl 181 INDUSTRIAL PARK ROAD, HORSEHEADS, NY 14845 , TEL 607-739-1028      !   FAX 607-739-1042
                                Cl 1803 SPRING GARDEN STREET PHILADELPHIA, PA 19130 I TEL 215-569-1634 : FAX 215-569-0263
                                                                            ·~120
